Order entered March 5, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00091-CV

          IN THE INTEREST OF B.C.C. AND K.M.C., CHILDREN

                On Appeal from the 256th Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. DF-08-09495-Z
                                   ORDER

      The reporter’s record of the trial court’s April 10, 2020 hearing on Father’s

motion for continuance is necessary for the Court to determine its jurisdiction over

this parental rights termination case. Accordingly, the Court ORDERS Glenda

Finkley, Official Court Reporter for the 256th Judicial District Court to file the

record of that hearing no later than March 10, 2021. If no record was taken, Ms.

Finkley shall state so in writing. Because this is an accelerated appeal, extension

requests will be disfavored.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorabel David Lopez, Presiding Judge of the 256th Judicial District Court; Ms.

Finkley; and, the parties.

                                             /s/   LESLIE OSBORNE
                                                   JUSTICE